

116 HR 6771 IH: To require the Secretary of the Army, acting through the Chief of Engineers, to convey certain property to the Tri-County Levee District.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6771IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of the Army, acting through the Chief of Engineers, to convey certain property to the Tri-County Levee District.1.Tri-County Levee District(a)ConveyanceNot later than 12 months after the date of enactment of this Act, the Secretary of the Army, acting through the Chief of Engineers, shall convey to the Tri-County Levee District #1, Missouri, without consideration and subject to subsection (b), all right, title, and interest in and to real property described in subsection (c).(b)Conditions(1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey, to be completed and provided by the Tri-County Levee District #1, that is satisfactory to the Secretary.(2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section.(3)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers necessary and appropriate to protect the interests of the United States.(4)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance.(5)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed.(c)PropertyThe property to be conveyed is part of Sections 1 and 12 Township 45 North Range 6 West of the 5th P.M. in Montgomery Co. Mo. described as follows:(1)A tract of land being 60’ wide and lying South and East of and adjoining the centerline of the existing levee and being described as follows: Commencing at the NW corner of Section 12, thence S 87° 52’ 35” E 587.4’, thence S 01° 29’ 25” W 453.68’ to the point of the beginning; said point being in the center of the levee, thence with the centerline of the levee N 77° 01’ 30” E 164.92’, thence N 74° 26’ 55” E 250.0’, thence N 72° 27’ 55” E 270.0’, thence N 69° 06’ 10” E 300.0’, thence N 66° 42’ 15” E 500.0’, thence N 64° 14’ 30” E 270.0’, thence N 61° 09’ 10” E 800.0’, thence N 60° 58’ 15” E 1724.45’, thence leaving the centerline S 01° 10’ 35” W 69.43’, thence parallel with the above described centerline S 60° 58’ 15” W 1689.62’, thence S 61° 09’ 10” W 801.71’, thence S 64° 14’ 30” W 272.91’, thence S 66° 42’ 15” W 502.55’, thence S 69° 06’ 10” W 303.02’, thence S 72° 27’ 55” W 272.8’, thence S 74° 26’ 55” W 252.39’, thence S 77° 01’ 30” W 181.75’, thence leaving the South side of the levee N 01° 26’ 25” E 61.96’ to the point of beginning and containing 5.89 acres more or less.(2)Subject to restrictions of record: if any.